                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 ALBERTO MERCADO,                    HONORABLE JOSEPH H. RODRIGUEZ

                   Plaintiff,
                                              Civil Action
      v.                                   No. 17-4250 (JHR)

 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,                       OPINION

                   Defendant.


I. INTRODUCTION

     In this action, Plaintiff Alberto Mercado (hereinafter,

“Plaintiff”) seeks review of the Commissioner of the Social

Security Administration’s (hereinafter, “Defendant” or “the

Commissioner”) denial of his application for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) under Title II and Title XVI of the Social Security Act

(“SSA”), pursuant to 42 U.S.C. § 405(g).

      On September 15, 2015, Administrative Law Judge (“ALJ”)

Karen Shelton issued a 14-page opinion finding that Plaintiff

was not disabled. The ALJ arrived at this decision after taking

testimony from a vocational expert. She found that an individual

with Plaintiff’s age, education, work experience, and residual

functional capacity (“RFC”) could still perform a significant

number of jobs existing in the national economy.
      Plaintiff does not dispute the ALJ’s interpretation of the

medical record, nor does he dispute the ALJ’s residual

functional capacity determination. Rather, Plaintiff argues in

this appeal that even though the ALJ attributed great weight to the

opinions of state agency physicians that Plaintiff was limited to

“sedentary” work, the ALJ used the term “light” work in her RFC

finding. Plaintiff also argues that the ALJ incorrectly applied the

agency’s rules when a claimant’s RFC falls between two exertional

levels. For the reasons explained below, the Court will affirm

the ALJ’s decision denying Plaintiff’s application for Social

Security benefits.

II.   STEPS FOR DETERMINIG DISABILITY

      To be eligible for disability insurance benefits, a

claimant must have a “medically determinable physical or mental

impairment” that prevents him from engaging in any “substantial

gainful activity” for a continuous twelve-month period. 42

U.S.C. § 1382c(a)(3)(A); Plummer v. Apfel, 186 F.3d 422, 427 (3d

Cir. 1999). A claimant lacks the ability to engage in any

substantial gainful activity “only if his physical or mental

impairment or impairments are of such severity that he is not

only unable to do his previous work but cannot, considering his

age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. § 1382c(a)(3)(B); Plummer, 186 F.3d at 427-28.


                                 2
       The Commissioner reviews disability claims in accordance

with a five-step process set forth in 20 C.F.R. § 404.1520. In

step one, the Commissioner must determine whether the claimant

is currently engaged in “substantial gainful activity.” 20

C.F.R. § 1520(b). If the answer is yes, the disability claim

will be denied. See Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

In step two, the Commissioner must determine whether the

claimant is suffering from a “severe impairment,” defined as an

impairment “which significantly limits [the claimant’s] physical

or mental ability to do basic work activities.” 20 C.F.R. §

1520(c). A claimant who cannot claim a “severe” impairment is

ineligible for benefits. Plummer, 186 F.3d at 428.

       Step three requires the Commissioner to compare the medical

evidence of the claimant’s impairment to a list of impairments

presumed severe enough to preclude any gainful activity. 20

C.F.R. § 1520(d). If a claimant suffers from a listed impairment

or its equivalent, she is approved for disability benefits and

the analysis stops. If she does not suffer from a listed

impairment or its equivalent, the analysis proceeds to steps

four and five to determine whether the she retains the ability

to engage in substantial gainful activity. Plummer, 186 F.3d at

428.

       The Commissioner conducts a residual functional capacity

(“RFC”) assessment at steps four and five. The RFC assessment

                                  3
considers all of the claimant’s medically determinable

impairments and determines the most the claimant can still do

despite his limitations. 20 C.F.R. § 404.1545(a)(1)-(2). The RFC

is expressed in terms of physical exertional levels of

sedentary, light, medium, heavy, or very heavy work. 20 C.F.R. §

416.967 (2002). Based on the claimant’s RFC, the Commissioner

determines, at step four, whether the claimant can perform the

physical exertion requirements of his past relevant work. 20

C.F.R. § 404.1520(f). If he is unable to resume his former

occupation, the Commissioner will then proceed to the final step

and decide whether the claimant is capable of performing other

work existing in significant numbers in the national economy,

taking into account her RFC and vocational factors such as age,

education, and work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c).

     In the final step, relevant to this case, the ALJ relies on

the Medical-Vocational Guidelines (“Guidelines” or “Grids”) set

forth in 20 C.F.R. Part 404, Subpart P, Appendix 2, which

establish the types and number of jobs that exist in the

national economy for claimants with certain exertional

impairments. The Guidelines “consist of a matrix of four factors

– physical ability, age, education, and work experience – and

set forth rules that identify whether jobs requiring specific

combinations of these factors exist in significant numbers in

                                4
the national economy.” Sykes v. Apfel, 228 F.3d 259, 273 (3d

Cir. 2000).

     When a claimant’s combination of factors correspond with

the same combination of factors in the Grid, the Grid will

direct a conclusion as to disability, which the ALJ must follow.

Id.; see also Hall v. Comm’r of Soc. Sec., 218 F. App’x 212, 216

(3d Cir. 2007) (“When the four factors in a claimant’s case

correspond exactly with the four factors set forth in the grids,

the ALJ must reach the result the grids reach.”) (emphasis in

original). However, where a claimant’s specific profile is not

listed in the Grid, such as when the claimant has certain

limitations to their exertional capacity and can perform

something in between two exertional ranges of work, the Grid

does not mandate a specific finding, and may only be used as a

framework to guide the disability decision. See 20 C.F.R. Pt.

404, Subpt. P, App. 2, § 200.00(d). In such cases, the ALJ must

support his determination by relying on vocational testimony or

similar evidence to decide whether a significant number of jobs

exist for a particular claimant given his specific background

and exertional limitations. See Sykes, 228 F.3d at 264; Hall,

218 F. App’x at 217. If, after considering all the evidence, the

answer is no, a finding of “disabled” is required. However, if

the Commissioner determines that jobs exist in significant

numbers in the national economy for a particular claimant, the

                                5
Commissioner will find the claimant “not disabled.” See Sykes,

228 F.3d at 273.

III. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff filed applications for DIB and SSI benefits on

July 2, 2012, asserting disability since December 1, 2011. (Tr.

235-48.) Having been born in May of 1964, (Tr. 53), Plaintiff

was 47 years old when he allegedly became disabled, a “younger

person” under the Commissioner’s regulations, but became a

person “closely approaching advanced age” by the date of the

ALJ’s decision, (Tr. 39, 119.) See 20 C.F.R. §§ 404.1563(c),

(d), 416.963(c), (d). He has a ninth-grade education, which the

ALJ classified as “limited” (Tr. 38, 58.) Due to his

impairments, Plaintiff cannot perform his semi-skilled past,

relevant work (“PRW”) (Tr. 37.) He had no skill transferability

from his past jobs (Tr. 106.)

     Plaintiff suffers, in pertinent part, from the following

“severe” impairments, as found by the ALJ: asthma, obstructive

sleep apnea, degenerative disc disease, obesity, and depressive

disorder (Tr. 28.) Based on a review of Plaintiff’s medical

history in connection with his initial application, two State

Agency physicians opined as to Plaintiff’s physical

capabilities. In March 2013, Martin Sheehy, M.D., opined, in

pertinent part, that Plaintiff could lift ten pounds frequently,

twenty pounds occasionally, stand/walk for up to four hours and

                                6
sit for six hours in an eight-hour work day (Tr. 125.) He

further opined that Plaintiff had the maximum sustained work

capability for sedentary work (Tr. 127.) Similarly, Jose Acuna,

M.D., opined in August of 2013 that Plaintiff had the same

limitations (Tr. 150.) He also characterized this functional

capacity to be at the sedentary exertional level. (Tr. 153.)

     After his claims were denied at the administrative levels,

(Tr. 119-76), Plaintiff and a vocational expert (VE) appeared

and testified before an ALJ at a hearing on July 27, 2015. (Tr.

45-114.) At the administrative hearing, Plaintiff’s counsel

stated that she had no objections to the VE’s ability to testify

based on her qualifications (Tr. 101.) The ALJ asked the VE to

assume a person of Plaintiff’s age, education, and work

experience, who could lift and carry twenty pounds occasionally

and ten pounds frequently, stand/walk four hours, and sit six

hours, and would require the option to change positions in an

eight-hour workday (Tr. 107.) The VE testified that such a

person could not perform Plaintiff’s past relevant work, but

that there were three limited light jobs in the national economy

that Plaintiff could perform – accessories assembler, laundry

worker, and weigher. (Tr. 107-08.) The VE testified that her

testimony was consistent with the Dictionary of Occupational

Titles, except for her opinion regarding the option to change



                                7
positions, which was based on her education and experience

observing the jobs and placing people in the jobs. (Tr. 108-09.)

     On September 15, 2015, the ALJ issued an unfavorable

decision, finding that Plaintiff was not disabled. (Tr. 26-39.)

The ALJ evaluated Plaintiff’s case under the five-step

sequential evaluation process set forth in the regulations. (Tr.

18-29.) See 20 C.F.R. §§ 404.1520, 416.920. The ALJ considered,

in sequence, whether Plaintiff: (1) was working, (2) had a

severe impairment, (3) had an impairment that meets or medically

equals the severity of a listed impairment, (4) could return to

his past relevant work, and (5) if not, whether he could perform

other work in the national economy. See 20 C.F.R. §§ 404.1520,

416.920.

     The ALJ found that in an eight-hour workday, Plaintiff

could lift and carry twenty pounds occasionally and ten pounds

frequently, stand/walk four hours, and sit six hours, and would

require the option to change positions; she further limited

Plaintiff to performing simple instructions and simple work

decisions. (Tr. 31-32.) Accordingly, in reaching her conclusion,

the ALJ gave the State Agency physicians’ opinions limiting him

to a “sedentary” exertional capacity “great weight.” (Tr. 36.)

However, the ALJ concluded that Plaintiff retained the RFC to

perform a limited range of “light” work. (Tr. 31.) The ALJ also

characterized this RFC as being “between exertional range[s].”

                                8
(Tr. 106.) At step four, the ALJ determined that Plaintiff could

not perform his past relevant work. (Tr. 37.) At step five,

after considering Plaintiff’s age, education, work experience,

and RFC, and relying on the VE’s impartial testimony, the ALJ

determined that Plaintiff could perform three light unskilled

jobs in the national economy and was, thus, not disabled. (Tr.

38-39, 106-08.) See Dictionary of Occupational Titles, (Dep’t.

of Labor, 4th ed., 1991) ## 222.387-074, 729.687-010, 302.685-

010.

       Plaintiff sought review from the Appeals Council, which

denied Plaintiff’s request for review without substantive

analysis. (Tr. 2-7.) Having exhausted his administrative

remedies, Plaintiff brought this civil action under 42 U.S.C. §

405(g) and as incorporated by 42 U.S.C. § 1383(c)(3). Plaintiff

presents three issues in this appeal, which he characterizes as:

       (1) Whether the Administrative Law Judge (ALJ) committed
       reversible legal error when she attributed great weight to
       the State Agency’s physicians’ opinions that Plaintiff was
       limited to sedentary work, but mistakenly characterized
       their RFC assessments as “light” and relied on this mistake
       for her own RFC and dispositive finding that he could
       perform light work, despite his significant standing and
       walking limitations.

       (2) Whether the ALJ erred when she admitted that
       Plaintiff’s RFC fell between two exertional rules, yet
       failed to explain why she relied on the light medical-
       vocational rules rather than the sedentary one, in
       violation of binding agency policy, particularly since
       Plaintiff is deemed disabled as of age 50 if he is limited
       to sedentary work.


                                  9
      (3) Whether the ALJ further erred when she failed to
      consider the erosion of the occupational base before
      adducing vocational expert (VE) testimony in further
      violation of Agency policy. At a minimum, because
      Plaintiff’s RFC fell between two exertional levels the ALJ
      had a duty under Agency policy to discuss and address such
      erosion of the light occupational base and, in failing to
      do so, did not meet the Agency’s burden at Step 5 of the
      sequential evaluation process.

IV.   STANDARD OF REVIEW

      The Court has jurisdiction to review the final decision

pursuant to 42 U.S.C. § 405(g). When reviewing the denial of

disability benefits, the Court must determine whether

substantial evidence supports the denial. See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988); Johnson v. Comm’r of Soc.

Sec., 529 F.3d 198, 200 (3d Cir. 2008). The requirement of

substantial evidence, however, constitutes a deferential

standard of review, see Jones v. Barnhart, 364 F.3d 501, 503 (3d

Cir. 2004), and does not require “a large or [even] considerable

amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 564

(1988). Rather, substantial evidence requires “more than a mere

scintilla[,]” Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir.

1999), but generally less than a preponderance. See Jones, 364

F.3d at 503. Consequently, substantial evidence supports the

Commissioner’s determination where a “reasonable mind might

accept the relevant evidence as adequate” to support the

conclusion reached by the Commissioner. Monsour Med. Ctr. v.



                                10
Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986); Hartranft v. Apfel,

181 F.3d 358, 360 (3d Cir. 1999).

     In order to facilitate this Court’s review, the ALJ must

set out a specific factual basis for each finding. See Baerga v.

Richardson, 500 F.2d 309 (3d Cir. 1974). Additionally, the ALJ

“must adequately explain in the record [the] reasons for

rejecting or discrediting competent evidence,” Ogden v. Bowen,

677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing Brewster v.

Heckler, 786 F.2d 581 (3d Cir. 1986)), and must review all

pertinent medical and nonmedical evidence “and explain his

conciliations and rejections.” Burnett v. Comm’r of Soc. Sec.

Admin., 220 F.3d 112, 122 (3d Cir. 2000).   However, the ALJ need

not discuss “every tidbit of evidence included in the record.”

Hur v. Barnhart, 94 F. App’x 130, 133 (3d Cir. 2004). Rather,

the ALJ must set forth sufficient findings to satisfy the

reviewing court that the ALJ arrived at a decision through

application of the proper legal standards, and upon a complete

review of the relevant factual record. See Friedberg v.

Schweiker, 721 F.2d 445, 447 (3d Cir. 1983).

V. THE ALJ DID NOT ERR IN FINDING THAT PLAINTIFF WAS NOT DISABLED

     There is no dispute that, because of his age, limited

education, and unskilled work experience, Plaintiff is disabled

if he has the physical ability to do only sedentary work. See 20

C.F.R. Pt. 404, Subpt. P, App. 2, § 201.00(g) (“Individuals

                               11
approaching advanced age (age 50–54) may be significantly

limited in vocational adaptability if they are restricted to

sedentary work. When such individuals . . . can no longer

perform vocationally relevant past work and have no transferable

skills, a finding of disabled ordinarily obtains.”). Nor is

there a dispute that Plaintiff is not disabled if he can perform

the full range of light work. See id. § 202.00.

     Plaintiff argues, however, that his RFC fell in between the

categories for light and sedentary work and that the ALJ was

wrong not to classify Plaintiff at the lower rule for sedentary

occupations. Plaintiff argues first that the ALJ committed

reversible legal error when she attributed great weight to the

State Agency’s physicians’ opinions that Plaintiff was limited

to “sedentary” work, but mistakenly characterized their RFC

assessments as “light” and relied on this mistake for her own

RFC and dispositive finding that he could perform light work,

despite his significant standing and walking limitations.

Although the state agency RFC findings used the word

“sedentary,” the specific findings indicated the same capacity

for the limited range of light work that the ALJ found. (Tr. 31,

135, 137, 164-65, 167.)

     According to the Social Security Administration, the

physical exertion requirements of light work



                               12
     involve[] lifting no more than 20 pounds at a time with
     frequent lifting or carrying of objects weighing up to
     10 pounds. . . . [A] job is in this category when it
     requires a good deal of walking or standing, or when it
     involves sitting most of the time with some pushing and
     pulling of arm or leg controls.

20 C.F.R. § 404.1567(b). Social Security Rule (“SSR”) 1 83-10

further explains that the full range of light work “requires

standing or walking, off and on, for a total of approximately 6

hours of an 8-hour workday.” SSR 83-10, 1983 WL 31251, at *6;

see also Jesurum v. Sec’y of Dep’t of Health & Human Servs., 48

F.3d 114, 119 (3d Cir. 1995). In contrast, the lower category of

sedentary work is defined as

     [L]ifting no more than 10 pounds at a time and
     occasionally lifting or carrying articles like docket
     files, ledgers, and small tools. Although a sedentary
     job is defined as one which involves sitting, a certain
     amount of walking and standing is often necessary in
     carrying out job duties. Jobs are sedentary if walking
     and standing are required occasionally and other
     sedentary criteria are met.

20 C.F.R. § 404.1567(a).

     The ALJ’s RFC lifting and carrying, standing/walking, and

sitting limitations were the same as those of the State Agency’s

physicians: in an eight-hour workday, Plaintiff could lift and

carry twenty pounds occasionally and ten pounds frequently,

stand/walk four hours, and sit six hours, and would require the




1 Social Security Rulings are binding on “all components of the
Social Security Administration.” See 20 C.F.R. § 402.35(b)(1).


                                13
option to change positions; the ALJ further limited Plaintiff to

performing simple instructions and simple work decisions. (Tr.

31-32, 135, 164-65.) This is closer to what is required to

perform light work, rather than sedentary work. See, e.g.,

Elliot v. Comm’r of Soc. Sec., 295 Fed. App’x 507, 508 (3d Cir.

2008) (affirming ALJ’s finding that claimant had the RFC to

perform light work with modifications even though claimant was

limited to walking and standing for two hours our of an eight-

hour workday).

     Next, Plaintiff argues that the ALJ erred when she admitted

that Plaintiff’s RFC fell between two exertional rules, yet

failed to explain why she relied on the light medical-vocational

rules rather than the sedentary one, particularly since

Plaintiff is deemed disabled as of age 50 if he is limited to

sedentary work. SSR 83-12 provides guidance for situations where

a claimant’s exertional capacity falls in between two

categories, such as when a claimant can perform less than the

full range of light work but more than the full range of

sedentary work. See SSR 83-12, Pertinent History, 1983 WL 31253,

at *1 (explaining that SSR 83-12 provides guidance in instances

when “an individual’s exertional RFC does not coincide with the

exertional criteria of any one of the exertional ranges, i.e.,

sedentary, light, and medium,” for example when “an individual



                               14
can do a little more or less than the exertion specified for a

particular range of work.”).

     In particular, SSR 83-12(2) provides specific guidance for

when a claimant’s exertional level “falls between two [Grid]

rules which direct opposite conclusions” as to disability, as is

the case here. SSR 83-12(2), 1983 WL 31253, at *2. For an

individual of Plaintiff’s work, age, and education, the Grids

direct a finding of “disabled” at the sedentary exertional

level, and direct a finding of “not disabled” at the light

exertional level. See 202 C.F.R. Pt. 404 Subpt. P, App. 2,

§§ 201.12-13. According to SSR 83-12(2), an exertional capacity

“that is only slightly reduced in terms of the regulatory

criteria could indicate a sufficient remaining occupational base

to satisfy the minimal requirements for a finding of ‘Not

disabled.’” However, “if the exertional capacity is

significantly reduced . . ., it could indicate little more than

the occupational base for the lower rule and could justify a

finding of ‘Disabled.’” SSR 83-12(2) (emphasis added), 1983 WL

31253, at *2. See also Young v. Astrue, 519 F. App’x 769, 771 (3d

Cir. 2013) (upholding ALJ’s conclusion that claimant who was

limited to no more than two hours of standing or walking had

capacity to perform a limited range of light work). If the

claimant’s exertional limitations fall “somewhere ‘in the

middle,’” the Commissioner must make “more difficult judgments”

                                15
as to the sufficiency of the remaining occupational base, and it

is “advisable” to consult a vocational expert. Id. at *3.

     This dovetails into Plaintiff’s final argument, that the

ALJ further erred when she failed to consider the erosion of the

occupational base before adducing vocational expert testimony.

SSR 83–12 directs that if the claimant's residual functional

capacity does not coincide with any of the established

categories, the ALJ “will consider the extent of any erosion of

the occupational base and [assess] its significance.” SSR 83-12,

1983 WL 31253, at *2. Under SSR 83-12, when a claimant falls

between two exertional categories, the ALJ may not rely

exclusively on the Guidelines to determine whether the claimant

is capable of performing other work existing in significant

numbers in the national economy. Instead, the ALJ must examine

Plaintiff’s limitations closely, relying on the assistance of a

vocational expert and the guidance articulated in SSR 83-12 to

determine whether those limitations would effectively preclude

him from most jobs in the higher exertional category. To support

a finding of not disabled, there must be evidence that “other

work exists in significant numbers in the national economy that

[the claimant] can do, given [the claimant’s] residual

functional capacity and vocational factors.” 20 C.F.R. §

404.1560(c)(2).



                               16
     “Work exists in the national economy when there is a

significant number of jobs (in one or more occupations) having

requirements which you are able to meet with your physical or

mental abilities and vocational qualifications.” 20 C.F.R.

§ 416.966(b). The Third Circuit has emphasized that “[t]he

regulations specifically require a finding of a significant

number of jobs, and do not require the existence of multiple

occupations.” Henderson, 87 Fed. App’x at 253 (emphasis in

original). “It does not matter whether . . . [w]ork exists in

the immediate area in which you live” or that “[a] specific job

vacancy exists for you.” Rather, “work exists in the national

economy when it exists in significant numbers either in the

region where you live or in several other regions of the

country.” 20 C.F.R. § 416.966(a); see also Dickerson v. Colvin,

No. 12-5585, 2014 WL 562981, at *10 (D.N.J. Feb. 11, 2014)

(“‘There is no requirement that there are potential jobs

available in the immediate area where plaintiff lives, as long

as there are jobs available nationally and are not all

concentrated in one region.’” (quoting Wafford v. Comm’r of Soc.

Sec., No. 09-805, 2010 WL 5421303, at *5 (S.D. Ohio Aug. 19,

2010))). In other words, a claimant is not disabled if he is

capable of performing only one occupation, and there are a

“significant number” of jobs within that occupation in the

national economy. See Colon v. Comm’r of Soc. Sec., 2004 WL

                               17
1144059, at *9 (N.D.N.Y. Mar. 22, 2004) (“The availability of

only one sedentary occupation . . . although an indicium that

[claimant’]s full range was significantly eroded, did not

mandate a finding that she was disabled,” and such a finding

“would be in contravention of clear statutory language requiring

that a claimant be unable to engage in any kind of gainful

employment, available nationally or regionally.”).

     The Court finds no error was committed by the ALJ in

concluding, based on the VE’s testimony, that Plaintiff was not

disabled because the range of jobs he could perform was not

significantly diminished. Because the ALJ concluded that

Plaintiff fell somewhere “in the middle” of two exertional

categories, the ALJ correctly sought testimony from a VE to

determine how Plaintiff’s impairments impact the occupational

base. See SSR 83-12(2)(c); Martin v. Barnhart, 240 Fed. App’x

941, 945 (3d Cir. 2007) (“[I]n the more difficult situation,

where a claimant's impairments are ‘somewhere in the middle,’

testimony of a VE is recommended.”). The ALJ also followed SSR

83-12 and Program Operations Manual System (“POMS”) DI

25025.015D: she procured the live testimony of the VE to assist

her, asked what jobs would be compatible with the specific

limitations she assessed, and explained her ruling in the

decision. (Tr. 38-39, 107-09.)



                                 18
      In her decision, the ALJ explained that if a claimant can

perform all or substantially all of the exertional demands at a

particular level of exertion, the grids direct a conclusion of

disabled or not disabled. (Tr. 38.) To determine the extent to

which the additional limitations eroded the light occupational

base, the ALJ explained in her decision that she asked the VE

about the jobs existing in the national economy for an

individual with Plaintiff’s limitations. (Tr. 38.) As the ALJ

noted, the VE identified accessories assembler, laundry worker,

and weigher in response. (Tr. 38, 108.) The ALJ also identified

the VE’s opinion regarding the option to shift positions, which

was based on the VE’s education and professional experience.

(Tr. 38-39, 108-09.) The ALJ concluded that, based on the VE’s

testimony, a finding of “not disabled” was appropriate under the

grids. (Tr. 39.) She did not err in finding Plaintiff not disabled

in reliance on the expert’s input.

VI.   CONCLUSION

      For these reasons, the Court finds that substantial

evidence supports the ALJ’s decision to deny Plaintiff benefits,

and that the decision should be affirmed.   An accompanying Order

will be entered.


November 7, 2018                     /s/ Joseph H. Rodriguez
Date                                   JOSEPH H. RODRIGUEZ
                                            U.S.D.J.


                                19
